Citation Nr: 1635397	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  11-07 537	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of an eye injury, to include glaucoma, cataracts, pinguecula, ptosis, myokymia, and conjunctivitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1977 to May 1984, from January 1994 to October 1994, and from March 1998 to June 1998.  He also completed some additional Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In April 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

The scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  Accordingly, the Board has restyled the claim as shown on the title page. 

The issue of entitlement to service connection for residuals of an eye injury, to include glaucoma, cataracts, pinguecula, ptosis, myokymia, and conjunctivitis is addressed in the REMAND below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for residuals of an eye injury, to include glaucoma, cataracts, pinguecula, ptosis, myokymia, and conjunctivitis.  Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has received diagnoses of several eye disabilities, to include glaucoma, cataracts, pinguecula, ptosis, myokymia and conjunctivitis.  See, e.g., VA Treatment Records, 12, 15 (June 11, 2015) (VBMS); see also Private Treatment Records, 1 (May 14, 2012) (VBMS).  The Veteran also suffered a left eye injury during his active duty service.  See Service Treatment Records, 3 (Apr. 18, 2014) (VBMS).  Thus, the Board finds that the Veteran has satisfied the first two elements of service connection.  See Shedden, 381 F.3d at 1167.

Regarding the third element of causation, the Board notes that the Veteran underwent a VA examination for his eye in November 2014.  An addendum opinion related to this examination was provided in April 2015.  The VA examiner, however, only explained his conclusion regarding the glaucoma diagnosis, rather than all of the eye diagnoses identified in the appeal period.  In light of this, additional medical opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2007).

Notably, the Board acknowledges that current evidence of record indicates that the Veteran's other diagnosed eye conditions do not always manifest themselves and the Board appreciates that the Veteran could have been asymptomatic during his prior VA examination.  See, e.g., VA Treatment Records, 17 (June 11, 2015); see also, e.g., VA Treatment Records, 184 (Oct. 16, 2014) (VBMS).  Nevertheless, the Board requests etiology opinions for these conditions as well.  

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who provided the April 2015 medical opinion or other appropriate medical professional for the opinions requested below.  The need for additional examination of the Veteran is left to the discretion of the clinician selected to write the new opinion. 

Following a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any of the Veteran's previously diagnosed eye disabilities, to include cataracts, pinguecula, ptosis, myokymia, and conjunctivitis were caused by his in-service left eye injury. 

A complete explanation for all opinions expressed should be provided. 

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  After the above development is completed, readjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




